Filed:  February 1, 2001
IN THE SUPREME COURT OF THE STATE OF OREGON
MICHAEL J. MEGEHEE,
	Petitioner,
	v.
HARDY MYERS,Oregon Attorney General,
	Respondent.
(SC S48055)
	En Banc
	On petition to review ballot title.
	Submitted on the record December 22, 2000.  Resubmitted
January 16, 2001.
	Michael Megehee, Pendleton, pro se, filed the petition.
	Brendan C. Dunn, Assistant Attorney General, Salem, filed
the answering memorandum for respondent.  With him on the
answering memorandum were Hardy Myers, Attorney General, and
Michael D. Reynolds, Solicitor General.
	PER CURIAM
	Ballot title certified.  This decision shall become
effective in accordance with ORAP 11.30(10).  
		PER CURIAM
		This is an original proceeding in which petitioner
challenges the ballot title for a proposed initiative measure. 
Petitioner submitted written comments about the Attorney
General's draft ballot title in a timely manner under ORS
250.067(1).  Accordingly, petitioner is entitled to seek a
different title in this court.  ORS 250.085(2).   
		We have considered each of petitioner's arguments
concerning the Attorney General's ballot title.  Several of
petitioner's arguments are not preserved, and, in any event, none
of petitioner's arguments demonstrates a failure on the part of
the Attorney General to comply substantially with the
requirements set out in ORS 250.035.  See ORS 250.085(5)
(establishing that standard of review).  We therefore certify the
following ballot title:
PATIENTS MAY CHOOSE DOCTORS FOR CERTAIN CARE;REQUIRES POLICY-BENEFITS DETERMINATIONSINDEPENDENT OF PATIENTS' CHOICE
		RESULT OF "YES" VOTE:  "Yes" vote requires that
certain insurance policies, managed-care plans: allow
patients to choose doctors for certain care; provide
policy-benefits determinations independent of choice.
		RESULT OF "NO" VOTE:  "No" vote retains: patients'
current options for choosing doctors for certain care;
current obligations of insurance policies and managed-care plans regarding policy-benefits determinations.  
		SUMMARY:  Measure requires managed-care plans and
health and casualty insurance policies to allow
patients to choose their physician, chiropractor,
dentist, optometrist, podiatrist, and a primary-care
provider to coordinate, supervise, or provide medical
care (as defined).  Patients may be required to choose
a physician or chiropractor as their primary-care
provider and obtain medical care (not dental, foot,
vision care) through that provider and that provider's
referrals.  Patients may change doctors but patients'
changes to primary-care providers can be limited to two
per year.  These plans and policies must provide
unbiased policy-benefits determinations independent of
a patient's choice of doctors.  Measure inapplicable to
Oregon Medical Assistance Program, Oregon Health Plan,
student health-insurance programs, workers'
compensation services, inmate services, and public
employees' insurance.

		Ballot title certified.  This decision shall become
effective in accordance with ORAP 11.30(10).